DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, 1(a-e), filed November 30, 2021, with respect to claims 1 have been considered but are moot because the new grounds of rejection were necessitated by Applicant’s amendments.
Applicant’s arguments, see pages 12-13, filed November 30, 2021, with respect to claims 2-9 have been considered but are moot because the new grounds of rejection were necessitated by Applicant’s amendments. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3, lines 1-2, “wherein the bottom and the sides of said hand bag are made of the cut-proof material.”
Claim 7, lines 1-2, “wherein the bottom and the sides of said hand bag are made of the cut-proof material.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).
Claim 1, lines 9-10, “a portion of the container that is defined by a cut-proof material.”
Claim 2, line 4, “the cut-proof material.”
Claim 3, lines 1-2, “wherein the bottom and the sides of said hand bag are made of the cut-proof material.”
Claim 5, lines 12-13, “a cut-proof material.”
Claim 6, line 3, “the cut-proof material.”
Claim 7, lines 1-2, “wherein the bottom and the sides of said hand bag are made of the cut-proof material.”

  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20040066366 A1), in view of Hughes (US 20090226050 A1), further in view of Newson (WO 2017109418 A1), with an English translation provided herein, further in view of Shengjue (CN 108078133 A), with an English translation provided herein, and further in view of Shulte (US 20110214787 A1).
	Regarding Claim 1, Jung et al. teaches a handbag (100), with a fingerprint lock (109); comprising a bottom (103), with one or more sides (101, 102) connected to and extending from the bottom and interconnecting to provide a container with an open top with a zipper (302) (access to first compartment (301)) which enables its closure. Wherein Jung et al. teaches the second zipper (303) opening and closing the second compartment (304), which corresponds to the open top of the present invention. (Figs. 1-3; [0084], [0108])
	Jung additionally teaches that the electronic lock (109) requires the fingerprint of a predefined user to open the bag (100). [0087]
	Jung et al. does not teach said zipper having an end pull tab with a locking loop extending therefrom; a fingerprint lock integrally connected to said hand bag having a housing with a removable plate having a first opening for exposing a fingerprint identifying pad operable disposed in said housing, and a second opening for receiving said locking loop of said pull tab therethrough, a power operated mechanism having a moving pin operably disposed in said housing which actuates said pin between a closed position below said second opening to lock said locking loop and an open position sufficiently disposed with respect to said second opening to not retain said locking loop when inserted through second opening; a battery is operably disposed in said housing; and a controller is operably disposed in said housing and connected to said battery, or the zipper having an end pull tab with a locking loop extending therefrom such that the locking loop is positioned proximate to an end of the pull tab and extends orthogonally from a face of the pull tab so as to orient an aperture of the locking loop parallel to a major length of the pull tab; and a fingerprint lock integrally connected to said hand bag through a portion of the container that is defined by a cut-proof material such that the lock is integrated into the hand bag and through the cut-proof material.
(12) for a handbag (2) which comprises a plate assembly (14), which corresponds to the housing of the present invention, with a cutout for a fingerprint sensor (42), which corresponds to the first opening for exposing a fingerprint identifying pad operably disposed within the housing of the present invention. (Figs. 1, 3A, 3B; [0055]-[0056], [0058])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handbag with a  fingerprint lock of Jung et al., and incorporate a power operated fingerprint unlocking mechanism with a first opening for a fingerprint identifying pad as taught by Hughes. One would be motivated to combine these elements as it would provide for a handbag with a powered fingerprint locking mechanism for securing the main compartment of the bag.
	Regarding the locking loop and removable plate assembly of the fingerprint lock being integrally connected to the hand bag through a portion of the container that is defined by a material such that the lock is integrated into the hand bag and through the material, Newson further teaches luggage (3) with a zipper (10) comprising a sliding element (16) and a pull tab (18) with a locking loop (19) extending therefrom, such that the locking loop (19) is positioned proximate to an end of the pull tab (18) and extends orthogonally (described as an “L shape” in a “substantially rectilinear” configuration and best seen in Fig. 4) from a face of the pull tab so as to orient an aperture of the locking loop parallel (where locking loop (19) is seen parallel in Fig. 5) to a major length of the pull tab; and wherein the locking loop (19) of said zipper (10) is received by an opening (34), which corresponds to the second opening of the present invention. (Figs. 3-5; [0054] – [0055])
(30), which corresponds to the housing of the present invention, with an exterior base plate (32) that is removably attached (wherein plate (32) is screwed to cover (35)) from a bag interior counter plate (35), in which the cover (35) corresponds to the interior counter plate in the present invention. (Figs. 1-5; [0052]-[0053], [0056])
Newson further teaches that the zipper locking mechanism (30) utilizes a locking mechanism (“lug” 36) operably disposed in said housing (40) which actuates the locking mechanism (“lug” 36) between a closed position (Fig. 5) below said second opening to lock said locking loop (19) and an open position sufficiently disposed with respect to said second opening to not retain said locking loop (19) when inserted through said second opening (wherein Newson describes the retractable stop (37) being retracted via the unlocking rod (38). (Figs. 3-5; [0052]-[0055])
Newson additionally teaches that through us of a control lever (46), the zipper sliders (16) may be released from the closure assembly (30), which corresponds to an open position sufficiently disposed with respect to said second opening to not retain said locking loop (19) when inserted through said second opening (34) of the present invention. (Figs. 3-5; [0052]-[0055])
With regards to the fingerprint lock integrally connected to said hand bag through a portion of the container that is defined by a material such that the lock is integrated into the hand bag and through the material. Newson additionally teaches that the junction plane (P) of the material, extends through the locking device (30). (Figs. 1, 4-5; [0013], [0051])

Regarding the pin securing the locking loop, Shengjue further teaches power operated mechanism (wherein Shengjue anticipates the use of a fingerprint lock which would necessitate a power source) having a moving pin (211) operably disposed in said housing which actuates said pin (211) between a closed position below said second opening (15) to lock said locking loop (51) and an open position sufficiently disposed with respect to said second opening (15) to not retain said locking loop (51) when inserted through said second opening (15). (Wherein Shengjue teaches “the locking device is arranged on the base body and comprises an unlockable first locking mechanism capable of fixing the zipper head of the bag to the base body”). (Figs. 1-2, 4, 6; Page 3, Fourth Paragraph; Page 5, Second Paragraph)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and substitute the lug as tought by Newson for a pin as taught by Shengjue. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the 
	Regarding the cut proof material, Schulte further teaches a bag (100) that can incorporate an anti-intrusion layer (210) comprised of a fine steel mesh, which would serve as a cut-proof material. (Figs. 2, 3; [0020])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and incorporate the fine steel mesh as a cut-proof material as taught by Schulte. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the material of a handbag as taught by Jung et al. for a cut-proof material in a handbag to prevent thieves from slashing the bag and obtaining access to the owner’s contents.

	Regarding Claim 3, Jung et al. modified above, teaches all of the elements of the current invention in claim 1 above except; wherein said hand bag includes a cut-proof material.
	Schulte further teaches a bag (100) that can incorporate an anti-intrusion layer (210) encompassing the bottom and the sides of the bag (as seen in Fig. 3), comprised of a fine steel mesh, which would serve as a cut-proof material. (Figs. 2, 3; [0020])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and incorporate the fine steel mesh as 

Regarding Claim 4, Jung et al. teaches a handbag (100) with a carrying handle (105) attached to the lid (104). (Fig. 1; [0084])

	Regarding Claim 5, Jung et al. teaches a handbag (100), with a fingerprint lock (109); comprising a bottom (103), with one or more sides (101, 102) connected to and extending from the bottom and interconnecting to provide a container with an open top with a flap extending from said one or more sides which folds over said open and lays over a front face (102) of an opposing side of said one or more sides in a manner to enable closure of said top. Wherein Jung et al. teaches a lock (109) comprising two locking elements of which one is attached to the lid and engages a second lock element on the front face of the bag for closure. (Figs. 1-3; [0086])
	Jung additionally teaches that the electronic lock (109) requires the fingerprint of a predefined user to open the bag (100). [0087]
	Jung et al. does not teach said lid having a tab with a locking loop extending therefrom; a fingerprint lock integrally connected to said hand bag, the fingerprint lock having a housing integrated into the hand bag through a cut-proof material with a removable plate having a first opening for exposing a fingerprint identifying pad operable disposed in said housing, and a second opening for receiving said locking loop of said tab therethrough, a power 
	Regarding the fingerprint sensor, Hughes further teaches a power operated unlocking mechanism (12) for a handbag (2) which comprises a plate assembly (14), which corresponds to the housing of the present invention, with a cutout for a fingerprint sensor (42), which corresponds to the first opening for exposing a fingerprint identifying pad operably disposed within the housing of the present invention. (Figs. 1, 3A, 3B; [0055]-[0056], [0058])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handbag with a  fingerprint lock of Jung et al., and incorporate a power operated fingerprint unlocking mechanism with a first opening for a fingerprint identifying pad as taught by Hughes. One would be motivated to combine these elements as it would provide for a handbag with a powered fingerprint locking mechanism for securing the main compartment of the bag.
	Regarding the locking loop and removable plate assembly, Newson further teaches luggage (3) with a zipper (10) comprising a sliding element (16) and a pull tab (18) with a locking loop (19) extending therefrom, such that the locking loop (19) is positioned proximate to an end of the pull tab (18) and extends orthogonally (described as an “L shape” in a “substantially rectilinear” configuration and best seen in Fig. 4) from a face of the pull tab so as to orient an (where locking loop (19) is seen parallel in Fig. 5) to a major length of the pull tab; and wherein the locking loop (19) of said zipper (10) is received by an opening (34), which corresponds to the second opening of the present invention. (Figs. 3-5; [0054] – [0055])
Newson further teaches a closure device assembly (30), which corresponds to the housing of the present invention, with an exterior base plate (32) that is removably attached (wherein plate (32) is screwed to cover (35)) from a bag interior counter plate (35), in which the cover (35) corresponds to the interior counter plate in the present invention. (Figs. 1-5; [0052]-[0053], [0056])
Newson further teaches that the zipper locking mechanism (30) utilizes a locking mechanism (“lug” 36) operably disposed in said housing (40) which actuates the locking mechanism (“lug” 36) between a closed position (Fig. 5) below said second opening to lock said locking loop (19) and an open position sufficiently disposed with respect to said second opening to not retain said locking loop (19) when inserted through said second opening (wherein Newson describes the retractable stop (37) being retracted via the unlocking rod (38). (Figs. 3-5; [0052]-[0055])
Newson additionally teaches that through us of a control lever (46), the zipper sliders (16) may be released from the closure assembly (30), which corresponds to an open position sufficiently disposed with respect to said second opening to not retain said locking loop (19) when inserted through said second opening (34) of the present invention. (Figs. 3-5; [0052]-[0055])

Regarding the pin securing the locking loop, Shengjue further teaches power operated mechanism (wherein Shengjue anticipates the use of a fingerprint lock which would necessitate a power source) having a moving pin (211) operably disposed in said housing which actuates said pin (211) between a closed position below said second opening (15) to lock said locking loop (51) and an open position sufficiently disposed with respect to said second opening (15) to not retain said locking loop (51) when inserted through said second opening (15). (Wherein Shengjue teaches “the locking device is arranged on the base body and comprises an unlockable first locking mechanism capable of fixing the zipper head of the bag to the base body”). (Figs. 1-2, 4, 6; Page 3, Fourth Paragraph; Page 5, Second Paragraph)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and substitute the lug as tought by Newson for a pin as taught by Shengjue. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the 
	Regarding the cut proof material, Schulte further teaches a bag (100) that can incorporate an anti-intrusion layer (210) comprised of a fine steel mesh, which would serve as a cut-proof material. (Figs. 2, 3; [0020])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and incorporate the fine steel mesh as a cut-proof material as taught by Schulte. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the material of a handbag as taught by Jung et al. for a cut-proof material in a handbag to prevent thieves from slashing the bag and obtaining access to the owner’s contents. 

	Regarding Claim 7, Jung et al. modified above, teaches all of the elements of the current invention in claim 5 above except; wherein said hand bag includes a cut-proof material.
	Schulte further teaches a bag (100) that can incorporate an anti-intrusion layer (210) encompassing the bottom and the sides of the bag (as seen in Fig. 3), comprised of a fine steel mesh, which would serve as a cut-proof material. (Figs. 2, 3; [0020])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and incorporate the fine steel mesh as 

Regarding Claim 8, Jung et al. teaches a handbag (100) with a carrying handle (105) attached to the lid (104). (Fig. 1; [0084])

Regarding Claim 9, Jung et al. teaches a zipper (303) connected to a top accessible enclosure (304) that enables the enclosure of said top and is disposed below a lid (104), which corresponds to the flap in the present invention. (Fig. 1, 3; [0084], [0109])

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20040066366 A1), in view of Hughes (US 20090226050 A1), further in view of Newson (WO 2017109418 A1), with an English translation provided herein, further in view of Shengjue (CN 108078133 A), with an English translation provided herein, further in view of Shulte (US 20110214787 A1), and further in view of Paul et al. (US 20180279735 A1).

Regarding Claim 2, Jung et al. modified above, teaches all of the elements of the current invention in claim 1 above except; wherein said removable front plate has a back side formed with a plurality of threaded apertures and said housing has a complementary number of apertures through which mounting screws are inserted in a manner and through said housing 
Regarding the pin securing the locking loop, Shengjue further teaches power operated mechanism (wherein Shengjue anticipates the use of a fingerprint lock which would necessitate a power source) having a moving pin (211) operably disposed in said housing which actuates said pin (211) between a closed position below said second opening (15) to lock said locking loop (51) and an open position sufficiently disposed with respect to said second opening (15) to not retain said locking loop (51) when inserted through said second opening (15). (Wherein Shengjue teaches “the locking device is arranged on the base body and comprises an unlockable first locking mechanism capable of fixing the zipper head of the bag to the base body”). (Figs. 1-2, 4, 6; Page 3, Fourth Paragraph; Page 5, Second Paragraph)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and substitute the lug as tought by Newson for a pin as taught by Shengjue. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the locking lug as taught by Newson for the pin of Shengjue in the locking mechanism. Doing so would enable for a locking configuration that advantageously uses a pin to secure the locking loop of a zipper lock assembly.
(1), which features a counter plate (19), which corresponds to the front plate, with a plurality of threaded apertures (119) disposed on the exterior of the bag, and said housing (1) has a complimentary number of apertures (11310 in Fig. 32) through which mounting screws (193) are inserted in a manner and through said housing (1) on an outer side of said handbag and through said hand bag to securely connect to said threaded apertures of said counter plate (19) to sandwich about a portion of the luggage (5). Which can be seen in (Fig. 25), between the back plate (113) of the housing (1) and the counter plate (119), whereas it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to invert the inner and outer positioning of the plate and the housing as it is mounted to the bag. (Fig. 25, 32, 35; [0209], [0214])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, in addition to mounting a plate to the housing and hand bag through the use of screws and threaded apertures by sandwiching the material of the hand bag within their attachment as taught by Paul et al.  One would be motivated to create this combination as it would provide for a biometrically controlled locking mechanism that is securely mounted in position on the hand bag for receiving the locking loops of the zipper when securing the enclosure.
(100) that can incorporate an anti-intrusion layer (210) comprised of a fine steel mesh, which would serve as a cut-proof material. (Figs. 2, 3; [0020])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and incorporate the fine steel mesh as a cut-proof material as taught by Schulte. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the material of a handbag as taught by Jung et al. for a cut-proof material in a handbag to prevent thieves from slashing the bag and obtaining access to the owner’s contents.


Regarding Claim 6, Jung et al. modified above, teaches all of the elements of the current invention in claim 5 above except; wherein said removable front plate has a back side formed with a plurality of threaded apertures and said housing has a complementary number of apertures through the cut-proof material, which mounting screws are inserted in a manner and through said housing on an inner side of said hand bag and through said hand bag to securely connect to said threaded apertures of said front plate to sandwich about a Page 7 of 10portion of said hang bag and secure the lock in place such that when said flap fully closes said open top and rests against said face, said locking loop may be inserted into said second opening to enable said pin to move therethrough and lock said flap in one of a closed and open position.

(wherein Shengjue anticipates the use of a fingerprint lock which would necessitate a power source) having a moving pin (211) operably disposed in said housing which actuates said pin (211) between a closed position below said second opening (15) to lock said locking loop (51) and an open position sufficiently disposed with respect to said second opening (15) to not retain said locking loop (51) when inserted through said second opening (15). (Wherein Shengjue teaches “the locking device is arranged on the base body and comprises an unlockable first locking mechanism capable of fixing the zipper head of the bag to the base body”). (Figs. 1-2, 4, 6; Page 3, Fourth Paragraph; Page 5, Second Paragraph)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. modified above, and substitute the lug as tought by Newson for a pin as taught by Shengjue. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the locking lug as taught by Newson for the pin of Shengjue in the locking mechanism. Doing so would enable for a locking configuration that advantageously uses a pin to secure the locking loop of a zipper lock assembly.
Wherein Jung et al. and Hughes teach a handbag with a fingerprint sensor, Paul et al. further teaches a closure device assembly (1), which features a counter plate (19), which corresponds to the front plate, with a plurality of threaded apertures (119) disposed on the exterior of the bag, and said housing (1) has a complimentary number of apertures (11310 in Fig. 32) through which mounting screws (193) are inserted in a manner and through said (1) on an outer side of said handbag and through said hand bag to securely connect to said threaded apertures of said counter plate (19) to sandwich about a portion of the luggage (5). Which can be seen in (Fig. 25), between the back plate (113) of the housing (1) and the counter plate (119), whereas it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to invert the inner and outer positioning of the plate and the housing as it is mounted to the bag. (Fig. 25, 32, 35; [0209], [0214])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined handbag with a fingerprint lock as taught by Jung et al. in view of Hughes, in further view of the housing containing the controller and battery as taught by Sheikh, and modify features from the mechanical zipper locking mechanism as taught by Paul et al. and substitute the locking mechanism to secure a pull tab of a flap with a locking loop, in addition to mounting a plate to the housing and hand bag through the use of screws and threaded apertures by sandwiching the material of the hand bag within their attachment.  One would be motivated to create this combination as it would provide for a biometrically controlled locking mechanism that is securely mounted in position on the hand bag for receiving the locking loop of the pull tab of the flap when securing the enclosure.
	Regarding the cut proof material, Schulte further teaches a bag (100) that can incorporate an anti-intrusion layer (210) comprised of a fine steel mesh, which would serve as a cut-proof material. (Figs. 2, 3; [0020])


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zhang (US 20180371794 A1), teaches a mechanical zipper lockset that incorporates locking loops being secured by a pin. However Zhang does not disclose a biometric lock or a housing sandwiching a plate about the material.
Meersschaert et al. (US 9512647 B2), teaches a mechanical zipper lockset that utilizes a housing that sandwiches the luggage material with a plate and has recesses to receive the zipper pull tabs with apertures that are locked by a shaft. However Meersschart doesn’t teach the use of a biometric lock.
Sheikh (US 20110186397 A1), teaches luggage that utilizes a biometric fingerprint lock securing the zippers of a main enclosure. 
Jiajun (CN 203789324 U), teaches a safe antitheft packsack that incorporates a fingerprint scanner lock.
Manuel (EP 3239441 A1), teaches a fingerprint zipper lock and safety device.
Weber (DE 102012108192 A1), teaches a fingerprint lock closure system for a zipper.
Limin (CN 203835066 U), teaches a trunk with a fingerprint lock interfaced with zipper tabs.
DU (CN 200990955 Y), teaches a handbag with a cut-proof layer throughout.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/JUSTIN CAUDILL/Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733